Citation Nr: 0405950	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  02-13 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for the veteran's bipolar 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from October 1980 to January 
1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Atlanta, Georgia, Regional Office (RO) that denied an 
increased evaluation for the veteran's bipolar disorder.  In 
June 2003, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge.  The veteran has been 
represented by the Georgia Department of Veterans Service 
throughout this appeal.

The issue of the veteran's claim of entitlement to an 
increased rating for his bipolar disorder is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  The Department of Veterans' Affairs (VA) will notify you 
if further action is required on your part.


REMAND

The Board observes that the veteran was not given notice of 
the Veterans Claims Assistance Act of 2000 (VCAA).  Under the 
VCAA, VA is required to notify the veteran of any information 
and any medical or lay evidence not previously provided to VA 
that is necessary to substantiate his claim.  VA shall make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VCAA, 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2003).  The veteran's claim has 
not been considered under the VCAA.  

At the June 2003 hearing before the undersigned Veterans Law 
Judge, the veteran testified that he had an appointment at VA 
medical facility in July 2003.  Clinical documentation of the 
cited treatment is not of record.  VA should obtain all 
relevant VA and private treatment records that could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

The RO should convey (1) the information 
and evidence not of record that is 
necessary to substantiate the claim; (2) 
the information and evidence that VA will 
seek to provide; (3) the information and 
evidence that the veteran is expected to 
provide; and (4) notice that the veteran 
is to provide any evidence in his 
possession that pertains to the claim.  
Duplicate copies of evidence currently in 
the file need not be submitted.  

2.  The RO should then request that 
copies of all VA clinical documentation 
pertaining to the veteran's treatment, 
including that provided at VA medical 
facility in July 2003, be forwarded for 
incorporation into the record.

3.  The RO should then readjudicate the 
veteran's entitlement to an increased 
rating for his bipolar disorder.  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for the benefit, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	CONSTANCE B. TOBIAS 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


